DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim limitation “drive part” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “part” coupled with functional language “drive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function, such as a motor (Spec., para 0025). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). See MPEP 2181(II)(A).

	
Claim limitation “connecting portion” in claim 2 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “connecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has/have been interpreted to cover “a linear tubular member” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0022).

	


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, and 4 each recite “shaft-shaped member”. This limitation is indefinite since there exists many variations of a shape of a mechanical shaft (e.g., a cylinder with constant-diameter, shaft with threads or ledges, etc.) and thus the ordinary artisan would be unable to ascertain the scope of the shape intended by the claim. The limitation will be interpreted as “cylindrically-shaped member” for clarity and in accordance with Applicant’s specification.

	Claim 2 recites “the tip side of the connecting portion” in line 5. There is lack of antecedent basis for this limitation in the claim since the claims do not previously recite that the tip of the nozzle part is located at the connecting portion. Thus, a “tip side” would not be inherent of the connecting portion. The limitation will be interpreted as “a tip side of the connecting portion” for clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hisao (JPH06315659, see English translation) in view of Dietz (USP 4961965).

	The limitation “shaft-shaped (cylindrically-shaped) member” has been interpreted in view of Applicant’s specification to refer to the object worked upon by the apparatus (i.e., the substrate) (Spec., para 0008).
	
	Regarding claim 1, Hisao teaches a viscous material application apparatus comprising: 
a needle 35 (tubular nozzle part) capable of discharging a viscous material from an opening formed at a tip 65 thereof (para 0015, 0026-0028; see for example Figs. 6 and 7); and 
a motor 62 (drive part) that rotates (moves) the needle 35 (nozzle part) (para 0026-0028; see for example Figs. 6 and 7), 
wherein after or while the needle 35 (nozzle part) discharges the viscous material, the tip 65 of the needle 35 (nozzle part) moves in a circumferential direction along an outer peripheral surface of work 66 (cylindrically-shaped member) (para 0026-0028).



Hisao does not explicitly teach that the needle 35 (tubular nozzle part) has flexibility.
However, Dietz teaches imparting flexibility to a coating needle tube 32 (tubular nozzle part), for the benefit of avoiding damage upon intentionally or unintentionally contacting the workpiece 18 (cylindrically-shaped member) (col. 2, lines 3-55; see for example Figs. 1 and 2). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle 35 (tubular nozzle part) in the apparatus of Hisao to have flexibility, as taught by Dietz, for the benefit of avoiding damage upon intentionally or unintentionally contacting the work 66 (cylindrically-shaped member).

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the limitation “a curved portion” in claim 2 is interpreted under broadest reasonable interpretation (see MPEP 2111.01).
Regarding claim 2, Hisao further teaches that needle 35 (nozzle part) comprises: a syringe 34 (connecting portion) that is connected to a side at a supply source 39 for the viscous material (para 0016; see for example Fig. 1), and 
a bottom edge (curved portion) of the tip 65 provided on a tip side of the syringe 34 (connecting portion) formed in a curved shape (see for example annotated example Fig. 6 below).















    PNG
    media_image1.png
    516
    451
    media_image1.png
    Greyscale
[AltContent: textbox (curved portion )][AltContent: arrow][AltContent: textbox (Annotated Fig. 6 of Hisao.)]



















Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hisao (JPH06315659, see English translation) in view of Dietz (USP 4961965) as applied to claims 1 and 2 above, and in further view of Park (US 20050034656).
The limitation “the shaft-shaped (cylindrically-shaped) member side” has proper antecedent basis in the claims since claim 1 previously recites that the nozzle tip moves along the shaft-shaped (cylindrically-shaped) member, and thus a shaft-shaped (cylindrically-shaped) member side would be inherent of said member positioned opposite of the nozzle tip (see MPEP 2173.05(e)).

Regarding claims 3 and 4, Hisao further teaches that the tip 65 of the syringe 34 (nozzle part) is inclined by ϴ with respect to a discharge direction of the viscous material (see esp. para 26; see for example Figs. 6 and 7). 
Hisao further teaches that the surface 65a of tip 65 and peripheral surface 66a of work 66 (cylindrically-shaped member) are parallel along the vertical axis (para 0027).
Therefore, Hisao does not explicitly teach that the tip 65 opens inclined relative to a cylindrically-shaped member side.
However, Park teaches arranging the tip of nozzle 140 inclined relative to a part H (cylindrically-shaped member) side to be coated, for the benefit of facilitating application of coating material and removal of excess material (para 0055; see for example Fig. 3).Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle tip in the apparatus of Hisao to be inclined relative to the cylindrically-shaped member side, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717